DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Amendment/Arguments filed 10/10/2022
The Amendment overcomes the previous informalities, and therefore the claim objections are withdrawn.
The Amendment substantially changes the scope of the claims, necessitating new considerations. Upon consideration:
	The amended claims are newly rejected over in view of Plate (US 3185175), as shown in the new art rejections below. 
As the prior art is different, the applicant’s arguments regarding the previous prior art have been considered but are largely moot as they do not apply to the current rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plate (US 3185175).

Regarding claim 1, Plate (FIG 1) discloses “A device comprising a first pump (assembly of 1 and 9) and a second pump (2) arranged on the first pump (physically connected via 8, and therefore “arranged on”), and a valve array (27-28, 32-36) which is adapted to allow and block a fluid flow (opening/closing of 34), wherein the valve array comprises:
a fluid channel (interior of 9, incl. passage to/from and through 28) formed by a pump housing (9) of the first pump (9 defines passage to/from 28);
a valve seating (inner surface of 28 that 34 abuts in FIG 1); and
a closing body (34), which is arranged in the fluid channel of the first pump (stem of 34 is in 9) , wherein the valve array is configured to allow a fluid flow when the closing body is lifted off the valve seating (34 allows flow around when it moves up), and to prevent a fluid flow when the closing body rests against the valve seating (is closed in FIG 1), wherein the valve seating is formed by a valve seating body (28), which is arranged in or on the fluid channel of the first pump (see FIG 1), the device further comprising a component part (8), wherein the second pump comprises a fluid channel (38), which is connected in fluid communication with the fluid channel of the first pump (via 24 and 28), such that the second pump is able to deliver fluid through the valve array of the first pump (Column 5 lines 60-71), and wherein the valve seating body protrudes out of the pump housing of the first pump (28 protrudes out of 9), and
wherein a portion of the valve seating body protrudes into the component part (bottom of 28 extends into 8) and/or the component part is centered on or by the valve seating body (28 understood to generally “center” 8 as 28 passes through the horizontal center of 8).”

Regarding claim 3, Plate (FIG 1) discloses “wherein the component part (8) is one of a cover of the first pump, a housing of the second pump, an intermediate housing, or an intermediate plate (8 is seen to read on a housing of the second pump [as defined in the claim 1 rejection], intermediate housing, or a cover of the first pump as it covers the bottom of 9).”

Regarding claim 4, Plate (FIG 1) discloses “wherein the component part (8) comprises an inner circumferential wall (inner) which surrounds an outer circumference of the valve seating body and is in centered on it (28 understood to generally “center” 8 as 28 passes through the horizontal center of 8).”

Regarding claim 5, Plate (FIG 1) discloses “wherein the valve seating body is held on an inner circumference of the fluid channel in at least one of a frictional fit (threads between 28 and 9 seen to be frictional), a form-fit, a bonding fit or a surmountable bonding fit (threads between 28 and 9 seen to read on “surmountable bonding”).”

Regarding claim 6, Plate (FIG 1) discloses “wherein the valve seating body is adapted to be moved relative to the fluid channel (during assembly/disassembly, understood that 28 can be threaded/unthreaded to/from the interior of 9).”

Regarding claim 7, Plate (FIG 1) discloses “wherein the valve seating body is adapted to be shifted from a first holding position (during assembly of 28 to 9, any position where 28 is partially threaded to 9), in which it is held on the inner circumference of the fluid channel in a surmountable frictional fit (threads read on “surmountable friction fit”) or in a surmountable form-fit, in the second direction (upward) to a second holding position (final position of 28 in FIG 1) in which a movement of the valve seat body in the second direction is blocked (in FIG 1, it is understood that 28 can move no further upward [relative to 9] than the shown position).”

Regarding claim 8, Plate (FIG 1) discloses “wherein in the second holding position (FIG 1 position), the valve seating body (28) is held on the inner circumference of the fluid channel in a frictional fit (threads read on “friction fit”) and/or held on the inner circumference of the fluid channel or on the component part, which is separate from the inner circumferential wall of the fluid channel and on which the valve seating body is supported in the second direction, in a form-fit.”

Regarding claim 9, Plate (FIG 1) discloses “wherein the valve seating body (28) rests against the component part (8) or can assume a position in which the valve seating body rests against the component part.”

Regarding claim 10, Plate (FIG 1) discloses “wherein the component part (8) is one of a cover, the second pump or a second housing of the second pump (8 is seen to read on a housing of the second pump [as defined in the claim 1 rejection] or a cover as it covers the bottom of 9).”

Regarding claim 13, Plate (FIG 1) discloses “wherein the first pump (assembly of 1, 9) is adapted to deliver fluid to an outlet (73) via a delivery chamber (12) and an outlet channel (29) which connects the delivery chamber and the outlet (via 29), wherein the fluid channel and the outlet channel merge (upstream of 29, at 33), such that fluid can be delivered from the delivery chamber to the outlet via the outlet channel and/or the fluid channel of the valve array (fluid can travel from 12 to 73 and from 28 [via 33] to 73, both through 29).”

Regarding claim 14, Plate (FIG 1) discloses “wherein a valve (32) which is arranged between the delivery chamber (12) and the outlet (73, see FIG 1) is adapted to allow a fluid flow from the delivery chamber to the outlet and to block it in the opposite direction (via spring 36 biasing 32 closed), wherein the fluid channel and the outlet channel merge between the valve and the outlet (at 29, which is between 32 and 73).”

Regarding claim 15, Plate (FIG 1) discloses “wherein an outlet of the first pump (22) is connected in fluid communication with a fluid consumer (3), wherein the first pump is preferably arranged on a housing of the fluid consumer or is or can be fastened to a housing of the fluid consumer (understood that 1, 3, 8, and 9 are all connected and therefore understood to be “arranged on”).”

Regarding claim 16, Plate (FIG 1) discloses “wherein the closing body is a rotationally symmetrical or spherical closing body (34 seen to be spherical in FIG 1).”

Regarding claim 17, Plate (FIG 1) discloses “wherein the valve seating body is an annular valve seating body (28 understood to be annular).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A device similar to the application is disclosed by Allen et al (US 3279558).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753